IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ERIC RIVA MUTURI,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2190

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 28, 2016.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

William Mallory Kent of The Law Office of William Mallory Kent, Jacksonville,
for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Lee, Assistant Attorney General,
Tallahassee, for Appellee.


DEMPSEY, ANGELA C., ASSOCIATE JUDGE

      Appellant challenges his judgments and sentences for six offenses, raising

seven issues that concern the sufficiency of the evidence and sentencing. We find

that only issue six has merit and requires resentencing. In Williams v. State, 186
So. 3d 989 (Fla. 2016), the Florida Supreme Court held that the 10-20-Life statute,

section 775.087(2)(d), Florida Statutes, permits consecutive sentencing of
qualifying offenses arising out of the same criminal episode if there is a discharge

of a firearm involving multiple victims. Id. at 993. However, sentences for

qualifying offenses must be imposed consecutively to sentences for any non-

qualifying offenses. Id.

      Here, the State conceded during oral argument that based on the facts of this

case, the sentences for the qualifying offenses in counts 1 through 5 must be

imposed concurrently to one another. Williams requires the sentences for the

qualifying offenses in counts 1 through 5 be imposed consecutively to the sentence

for count 6, a non-qualifying offense. Accordingly, we remand for resentencing

consistent with this opinion.

      AFFIRMED in part; REVERSED and REMANDED in part.

WETHERELL and KELSEY, JJ., CONCUR.




                                         2